Citation Nr: 1101741	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  10-11 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for the residuals of a 
septoplasty (nasal deviation).

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for the residuals of a 
benign neoplasm (simple cysts).

5.  Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had service in the United States Air Force from 
July 1978 to September 1990, from December 2001 to February 2003, 
from November 2003 to April 2004, and from May 2006 to October 
2006.  She also had periods of inactive duty for training.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the Department of 
Veterans Affairs (VA), a Regional Office (RO), in St. Petersburg, 
Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Since the appellant's submission of the VA Form 9, Appeal to 
Board of Veterans' Appeals, in March 2010, she has requested that 
she be allowed to provide testimony before the Board in St. 
Petersburg, Florida.  Her request was submitted via her 
accredited representative in January 2011.  Pursuant to 38 C.F.R. 
§ 20.703 (2010), an appellant may request a hearing before the 
Board subject to the restrictions of38 C.F.R. § 20.1304 (2010).  
A hearing on appeal will be granted if an appellant, or her 
representative, expresses a desire to appear in person.  See 38 
C.F.R. § 20.700 (2010).  The importance of responding to a 
request for a hearing is recognized under 38 C.F.R. § 
20.904(a)(3) (2010), as a Board decision may be vacated when 
there is a prejudicial failure to afford an appellant a personal 
hearing.

Thus, in order to ensure full compliance with due process 
requirements, therefore, the AMC/RO must schedule such a hearing.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.700, 20.703, 20.704, 20.904(a)(3) (2010).  The case is 
REMANDED to the RO/ AMC for the following development:

The RO/AMC should schedule the 
appellant for a hearing before a 
Veterans Law Judge, as requested by the 
appellant.  See 38 C.F.R. §§ 20.703, 
20.704, 20.1304 (2010).  All 
correspondence pertaining to this 
matter should be associated with the 
claims folder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


